                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


MARGARET ANNE WICKLAND, et al.,

                  Plaintiffs,

        v.                                         Case No. 1:17-cv-205
                                                     (Judge Kleeh)
AMERICAN MOUNTAINEER ENERGY,
INC. et al.,

                  Defendants.


      MEMORANDUM OPINION AND ORDER GRANTING IN PART AND DENYING IN
    PART PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT [DKT. NO. 142] AND
    DENYING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT [DKT. NO. 144]


        This      matter    is    before   the   Court   on    the   parties’        cross-

motions for summary judgment, filed on November 30, 2018 [Dkt.

Nos. 142 and 144].               The parties filed response and reply briefs

on December 21, 2018 and January 11, 2018, respectively [Dkt.

Nos.    157;       158;    159;   and    160],   and    the    issues    are    ripe   for

consideration. 1            For    the   reasons    discussed     below,       the   Court

GRANTS       in    part    and    DENIES   in    part    the    motion    for    summary

judgment filed by Plaintiffs [Doc. No. 142].                         The Court DENIES

the motion for summary judgment filed by Defendants [Doc. No.

144].



1
  On April 5, 2019, the Court held a pre-trial conference with the parties
[Dkt. No. 191] and advised that a written memorandum opinion would be
forthcoming which would deny Defendants’ motion for summary judgment and
reserve some liability issues and the question of damages for the April 15,
2019, bench trial [Dkt. No. 193 at 8-9].
Wickland, et al. v.
American Mountaineer Energy,
Inc., et al.                                                       Civil Case No. 1:17cv205


                        I.     FACTUAL AND PROCEDURAL BACKGROUND

       On    December          1,        2017,    the        Plaintiffs,      Margaret       Anne

Wickland, as Trustee for and on Behalf of an Irrevocable Trust

Established December 23, 1974, and Revocable Trust Established

August       23,         1985,           and      Guy        Corporation         (collectively

“Plaintiffs”),           filed       this       diversity      action      against     American

Mountaineer Energy, Inc. (“AMEI”) and Murray Energy Corporation

(“Murray”) [Dkt. No. 1].                        The Plaintiffs filed an unredacted

complaint on February 20, 2018 [Dkt. No. 17] after the entry of

a protective order on February 14, 2018 [Dkt. No. 16].

       The Plaintiffs are the sole owners of two grants of right,

title,      and    interest         in    and    to    the    mineable     and    merchantable

Pittsburgh vein or seam of coal underlying two parcels of land

in Harrison County, West Virginia (the “Leased Premises”) [Dkt.

Nos.   17;        143-1].        The       Plaintiffs         or   their    predecessors       in

interest originally leased the Premises in 1958 and 1962.                                      On

September         12,   2008,       however,       AMEI      became   the     lessee    of   the

Premises pursuant to the assignment of a Consolidated, Amended

and Restated Lease (“Lease”) [Dkt. No. 143-1].                                That same day,

Murray agreed to guarantee AMEI’s performance under the Lease

[Dkt. No. 143-6 at 5].

       The Lease had a primary term of 20 years, and the parties

agreed      that        part     of       the    consideration          was      the   lessee’s

                                                   2
Wickland, et al. v.
American Mountaineer Energy,
Inc., et al.                                                Civil Case No. 1:17cv205


“commitment to promptly commence and actively pursue coal mining

operations     on    the   Leased    Premises        in    order    to    maximize     the

benefits of the current coal market conditions” [Dkt. No. 143-1

at 21].      The Lease imposed the following schedule on AMEI:

  •    September 14, 2010:            Apply for necessary permits

  •    September 14, 2013:            Receive all permits

  •    September 14, 2016:            Commence substantial construction

  •    December 31, 2019:             Operate longwall mining system

[Id.   at    22].     In   2013,    the   primary         term     of    the   Lease   was

extended by agreement to 23 years, and AMEI’s deadlines were

extended respectively to 2010, 2016, 2019, and 2022 [Dkt. No.

143-7 at 3-4].         The purpose of the Lease was for lessee to

“install, at the earliest possible time, and thereafter operate

at least one (1) complete, modern and efficient longwall mining

system (including all related equipment and facilities) in the

Leased    Premises”    [Dkt.   No.    143-1         at    19].     As    extended,     the

lessee was      to   “have   installed        and    be    diligently       operating    a

complete, modern, efficient and adequate longwall mining system”

on or before December 31, 2022 [Dkt. No. 143-7 at 3].

       The   Lease    also   contemplated           annual       “advance      recoupable

production      royalties”     (“advance        payments,”          “advance     royalty

payments” or “minimum royalties”) in the amount of $1,000,000 or

$2,000,000 beginning in 2008 [Dkt. No. 143-1 at 27].                                These
                                          3
Wickland, et al. v.
American Mountaineer Energy,
Inc., et al.                                                  Civil Case No. 1:17cv205


minimum   royalties   were     not    intended           to    be     penalties   against

AMEI, but rather were “compensation to Lessors for the delay in

receiving     Production    Royalties          .   .     .    which    were    reasonably

anticipated to have been paid if Lessee had timely performed

such conditions and obligation” [Id. at 27-29; Dkt. No. 143-8 at

6].   AMEI would have been able to recoup the advance payments

once it began production and owed production royalties [Id.]                           If

the   Lease    terminated     for    any       reason,        however,     the    advance

royalty payments would “be forfeited and retained by Lessors, if

not recouped by Lessee as provided in this Lease” [Id.].                              The

provision     for   advance    payments            was       restated     in   the   2013

Amendment to Consolidated, Amended and Restated Lease [Dkt. No.

143-7 at 4], and required AMEI to pay advance royalty payments

to lessor of $2,000,000 in years one, two, seven, and eight of

the Lease, as well as in years nine through the remaining term,

from 2016 through 2031 [Id. at 3; 4].                           Advance payments of

$1,000,000 were owed to lessor in years three, four, five, and

six [Id. at 4].

      As to the advance payments, the Lease provided that “[t]he

‘Amount Due’ in each such year shall be adjusted based on any

increase (but not any decrease) in the consumer price index (or

other comparable index) using December 2008 as the ‘base’” [Dkt.

No. 143-1 at 28].      The Lease further required lessee to credit

                                           4
Wickland, et al. v.
American Mountaineer Energy,
Inc., et al.                                              Civil Case No. 1:17cv205


any   advance    payment       “from   such     Production    Royalties      paid   to

Lessee, any time, against the Production Royalty due in such

year” [Id.].          No advance payment “shall be due when Production

Royalties actually paid in a year equal or exceed the Advance

Recoupable Production Royalty payment due for such year” [Id.].

Moreover, if the Lease terminated for any reason, and the lessee

“has not recovered all of the outstanding Advance Recoupable

Production Royalties paid by Lessee hereunder against Production

Royalty, . . . said unrecovered Advance Recoupable Production

Royalties shall be irrevocably forfeited by Lessee” [Id.].

      If   the    Lease       terminated   or    cancelled,       AMEI   agreed     “to

cooperate in the timely transfer and/or assignment of any and

all permits, licenses, etc. required for mining or operation to

Lessors    or    to    its    designated   assignee       upon    Lessor’s   request

therefore,       to     the     extent     the     same     are     assignable      or

transferrable” [Dkt. No. 143-1 at 31].                If the lease terminated

for any reason other than the exhaustion of coal, AMEI agreed to

      promptly deliver to Lessors (or its designee) all
      surveys, maps, reports, drilling logs, core samples,
      coal analyses, and every other piece of information,
      document or instrument, regardless of the form it is
      in, related in any way to this Lease and/or Lessee’s
      activities and operations hereunder and/or in or on
      the Leased Property.

[Id. at 32-33].         If AMEI failed to pay a royalty, the plaintiffs

had the right to terminate the Lease after providing AMEI with

                                           5
Wickland, et al. v.
American Mountaineer Energy,
Inc., et al.                                         Civil Case No. 1:17cv205


written notice and a ten-day cure period [Id. at 39-40].                     Upon

termination,      AMEI    would   remain   liable    for    “the   payment    of

royalties due at the time of termination or re-entry” [Id. at

41.].

     With respect to lessor remedies, the Lease states that the

“remedies set forth under this Lease shall be cumulative and

shall not be exclusive of other rights or remedies available to

Lessors under West Virginia statutory law or common law” [Dkt.

No. 143-1 at 41].         In the event of termination, lessors “may re-

enter    and    take     possession   of   the    Leased    Premises   without

limitation of legal process,” and thereafter “re-let the same,

or any part thereof, upon such terms and conditions as Lessors

may deem proper” [Id.].           According to the Lease, neither “re-

entry nor re-letting shall discharge the Lessee from the payment

of royalties due at the time of termination or re-entry, or from

any unsatisfied obligation of the Lessee under the Lease” [Id.].

Also,    no    termination   or   re-entry   by   lessors    “shall    bar   the

recovery of accrued royalties or damage for the breach of any of

the terms, conditions or covenants on the part” of the lessee

[Id.].

     Pursuant to the Lease, the parties

     understood and irrevocably agreed that Lessee shall
     not have the right and shall not sell, transfer,
     mortgage,   pledge,  collateralize,  pass,   assign,

                                       6
Wickland, et al. v.
American Mountaineer Energy,
Inc., et al.                                                Civil Case No. 1:17cv205


       sublease or encumber (collectively ‘Transfer’) this
       Lease or any interest in the Leased Premises, in whole
       or in part, directly or indirectly, without the
       express prior written consent of Lessors which may be
       withheld for any reason, with or without cause, and
       Lessee hereby specifically and irrevocably waives and
       relinquishes all rights to make any Transfer without
       such written consent.

[Dkt. No. 143-1 at 44-45].                  The Plaintiffs had the right to

terminate the Lease if this provision was violated [Id. at 45].

       In 2013 and 2015 respectively, Murray acquired Consolidated

Coal    Company       for   $3.5   billion      and   other    coal       reserves     from

Foresight Reserves, LP for $1.37 billion [Dkt. Nos. 17 at 3;

143-8    at   21-26].         Murray    stated    by   press        release     that    the

purchase      would     position    “these      companies     for     growth     and    for

continued safe, low-cost coal production, utilizing the longwall

mining method” [Dkt. No. 17 at 3].                     By letter on August 31,

2016,   Murray        and   AMEI   notified     Plaintiffs        that,    in   order    to

“conserve cash,” AMEI would not make the next scheduled advance

royalty payment or comply with other obligations under the Lease

[Dkt.    Nos.     143-11      at   2-3;     143-13].          The    “conserve       cash”

reference       was    explained       as   follows    by     a     Murray      corporate

representative:

       We have, just based on our credit agreements, very
       substantial payments due on our first lien debt at the
       end of each quarter, and we have very significant
       payments due on a semi-annual basis on April 15th and
       October 15th of each calendar year.      So given the
       timing of this (the September 14, 2016 royalty

                                            7
Wickland, et al. v.
American Mountaineer Energy,
Inc., et al.                                              Civil Case No. 1:17cv205


      payment), the conservation of cash would have been in
      an effort to have sufficient liquidity in order to
      make those required debt service payments.

[Dkt. No. 143-8 at 10-11].         The representative acknowledged that

Murray’s concern about its “liquidity position” did not excuse

AMEI’s failure to pay Plaintiffs a minimum royalty under the

Lease [Id. at 19-20].            Murray and AMEI offered to “put the

project ‘on hold’ for five (5) years” and to pay Plaintiffs

$50,000 annually in advance royalty payments rather than the

$2,000,000 due under the Lease [Dkt. No. 143-13].                           Defendants

also advised the Plaintiffs that “there will be no increase to

any amount payable in the future years to offset this reduced

annual   advance     lease   payment      for    the     five    (5)      year   period”

[Id.].

      AMEI did not pay the scheduled advance royalty on September

14,   2016    when   it   was    due     [Dkt.     No.    143-8      at    8].        Upon

nonpayment,    the    Plaintiffs       provided     AMEI       and   Murray      with    a

notice of default [Dkt. Nos. 143-4 at 4; 143-11 at 3; 143-14].

When neither AMEI nor Murray cured the default, the Plaintiffs

terminated the Lease on October 4, 2016 [Dkt. No. 143-11 at 3].

On October 17, 2016, AMEI acknowledged receipt of the default

and   termination     letters,     but        declined    to    cooperate        in   the

transfer of mining permits [Dkt. No. 143-17].                          At that time,

AMEI stated that a transfer of the mining permits would not be

                                          8
Wickland, et al. v.
American Mountaineer Energy,
Inc., et al.                                                Civil Case No. 1:17cv205


possible because Plaintiffs do not hold the necessary property

rights    to       the   leasehold      estate    [Id.].      AMEI    also    notified

Plaintiffs that the WV/NPDES permits would not be transferred

[Id.].    Thereafter, the Plaintiffs learned that AMEI and Murray

had   been     encumbering        the   leasehold    interest      under     the    Lease

without      the    consent    of    Plaintiffs     in     connection   with       Murray

financing transactions that took place in 2013, 2014, 2015, and

2016 [Dkt. Nos. 143-4 at 5; 143-5 at 7-8].

      AMEI     and       Murray     acknowledge     that     the   failure     to     pay

Plaintiffs         the     advance      recoupable       production     royalty        on

September 14, 2016, and the recording of encumbrances without

Plaintiffs’ consent breached the terms of the Lease 2 [Dkt. Nos.

143-4 at 6; 143-5 at 8; 145 at 2; 8; 17].                          AMEI and Murray

further acknowledge that, despite “reasonable cooperation” and

application efforts, AMEI did not obtain a Section 401 Water

Quality Certification (“Section 401 Certification”) or Section

404 Clean Water Act Permit (“Section 404 Permit”) by September

2
  AMEI and Murray filed an Offer of Judgment on August 3, 2018 for the 2016
advance royalty payment together with interest, or $2,460,000.00 [Dkt. No.
57].   The offer was based on “Plaintiffs’ claim against AMEI for breach of
the September 12, 2008 Consolidated, Amended and Restated Lease between
Plaintiffs and AMEI, as amended, (the “Lease”) by failing to pay the Advance
Recoupable Production Royalty that was due on September 14, 2016” [Id. at 1].
The offer was not accepted. AMEI and Murray also concede “that some security
interests that were prohibited by Section 7.6 and not permitted by Section 11
of the Assignment were inadvertently recorded against the” leasehold [Dkt.
No. 145 at 17]. One of the improper liens was recorded by Defendants after
the termination of the Lease [Dkt. Nos. 143 at 5; 143-3 at 130; 143-10]. As
the improperly recorded liens are now released, Defendants believe this
ground for Plaintiffs’ breach of contract claim is moot.

                                            9
Wickland, et al. v.
American Mountaineer Energy,
Inc., et al.                                                Civil Case No. 1:17cv205


14, 2016 as required by the Lease [Dkt. Nos. 145 at 19; 30-32;

143-9 at 15-16].

      In their complaint, the Plaintiffs alleged three claims for

relief.     In Count One, the Plaintiffs claim that AMEI breached

the Lease as follows:        by failing to make a scheduled $2,000,000

advance royalty payment on September 14, 2016; failing to mine

the mineable and merchantable coal during the term of the Lease;

pledging,      encumbering,        collateralizing,               and/or     otherwise

transferring       rights    in    the       Lease      without     the    Plaintiffs’

consent;    failing    to    obtain      a    Section      401    Certification    and

Section 404 Permit by September 14, 2016; failing to cooperate

in   the   transfer    and   assignment           of    permits,    licenses,    other

documents, and surface rights; and failing to provide surveys,

maps, reports, drilling logs, and other documents [Dkt. No. 1 at

13-18].     Because of these breaches, Plaintiffs seek advance or

minimum     royalty     payments,        lost          production    royalties     and

permitting expenses, and a declaration that the previous advance

royalty payments are forfeited [Id. at 17-18].                        In Count Two,

the Plaintiffs seek specific performance from AMEI and Murray,

including    the    transfer      of   permits,         licenses,    pending    permit

applications, and necessary surface rights [Id. at 19-20].                          In

Count Three, due to Murray’s role as guarantor under the Lease,



                                             10
Wickland, et al. v.
American Mountaineer Energy,
Inc., et al.                                                Civil Case No. 1:17cv205


the   Plaintiffs      seek   to     hold     it    liable     for   AMEI’s   alleged

breaches [Id. at 21].

      The Defendants answered the complaint on January 8, 2018

[Dkt. Nos. 9; 10].           The Defendants filed a motion to dismiss

portions of the complaint, which was considered by the Court at

the April 4, 2018 scheduling conference [Dkt. Nos. 19; 23].                         The

Court issued a Memorandum Opinion and Order Granting in Part and

Denying Part Defendants’ Motion to Dismiss [Dkt. No. 19] on June

18, 2018.       See, Wickland, et al. v. Am. Mountaineer Energy,

Inc., et al., No. 1:17CV205, 2018 WL 3029273 (N.D.W. Va. June

18, 2018) (the “Order”).             Of Plaintiffs’ claims, the Court’s

Order dismissed two:          breach of contract based on failing to

mine the mineable and merchantable coal during the lease term;

and breach of contract based on the implied covenant of good

faith   and    fair   dealing.           Defendants’       motion   to   dismiss    was

denied as to the remaining claims.                    The parties filed cross-

motions for summary judgment on November 30, 2018 [Dkt. Nos. 142

and 144], and the matter is scheduled for a bench trial on April

15, 2019.

                             II.    STANDARD OF REVIEW

      Summary judgment is appropriate when there is no genuine

issue   of    material   fact      and    the     moving    party   is   entitled    to

judgment as a matter of law.                Fed. R. Civ. P. 56(c); see also

                                           11
Wickland, et al. v.
American Mountaineer Energy,
Inc., et al.                                            Civil Case No. 1:17cv205


Hunt v. Cromartie, 526 U.S. 541, 549 (1999); Celotex Corp. v.

Catrett, 477 U.S. 317, 322-23 (1986); Hoschar v. Appalachian

Power Co., 739 F.3d 163, 169 (4th Cir. 2014).                  A “material fact”

is a fact that could affect the outcome of the case.                      Anderson

v.   Liberty   Lobby,    Inc.,   477     U.S.   242,     248    (1986);    News   &

Observer Publ’g Co. v. Raleigh-Durham Airport Auth., 597 F.3d

570,   576   (4th Cir.    2010).        A    “genuine    issue”    concerning     a

material fact exists when the evidence is sufficient to allow a

reasonable jury to return a verdict in the nonmoving party’s

favor.     FDIC v. Cashion, 720 F.3d 169, 180 (4th Cir. 2013); News

& Observer, 597 F.3d at 576.

       Thus, a summary judgment motion should be granted if the

nonmovant fails to make a showing sufficient to establish the

existence of an essential element of his claim or defense upon

which he bears the burden of proof.              Celotex, 477 U.S. at 323.

That is, once the movant shows an absence of evidence on one

such element, the nonmovant must then come forward with evidence

demonstrating there is indeed a genuine issue for trial.                   Id. at

323-324.       The   existence     of    a    mere   scintilla     of     evidence

supporting the nonmovant’s position is insufficient to create a

genuine issue; rather, there must be evidence on which a jury

could reasonably find for the nonmovant.                   Anderson, 477 U.S.

252.     When determining whether summary judgment is appropriate,

                                        12
Wickland, et al. v.
American Mountaineer Energy,
Inc., et al.                                                 Civil Case No. 1:17cv205


a    court   must    view   all    factual        evidence     and     any    reasonable

inferences to be drawn therefrom, in the light most favorable to

the nonmoving party.        Hoschar, 739 F.3d at 169.

       In considering a motion for summary judgment, the court

will not “weigh the evidence and determine the truth of the

matter,”     Anderson,      477     U.S.        at    249,     nor     will     it    make

determinations of credibility.                 Sosebee v. Murphy, 797 F.2d 179,

182 (4th Cir. 1986).        If disputes over a material fact exist that

“can be resolved only by a finder of fact because they may

reasonably     be    resolved      in     favor      of   either      party,”    summary

judgment is inappropriate.                Anderson, 477 U.S. at 250.                   If,

however, the nonmoving party “fails to make a showing sufficient

to   establish      the   existence       of    an   element    essential        to   that

party’s case,” then summary judgment should be granted because

“a    complete       failure       of     proof       concerning        an      essential

element . . . necessarily renders all other facts immaterial.”

Celotex, 477 U.S. at 322-323.

       When presented with motions for summary judgment from both

parties, courts apply the same standard of review.                       Rossignol v.

Voorhaar,    316    F.3d    516,    523    (4th      Cir.    2003).      Courts       “must

review each motion separately on its own merits to determine

whether either of the parties deserves judgment as a matter of

law,” resolving factual disputes and drawing inferences for the

                                           13
Wickland, et al. v.
American Mountaineer Energy,
Inc., et al.                                       Civil Case No. 1:17cv205


nonmoving   party   as   to    each   motion.     Id.   at    523;   see   also

Monumental Paving & Excavating, Inc. v. Pa. Manufacturers’ Ass’n

Ins. Co., 176 F.3d 794, 797 (4th Cir. 1999).

                              III. APPLICABLE LAW

      Summary judgment in this case turns on one issue:                     the

proper   construction    of    the    Lease   between   the   parties.        “A

federal court exercising diversity jurisdiction is obliged to

apply the substantive law of the state in which it sits.”                  Volvo

Const. Equip. N. Am. v. CLM Equip. Co., Inc., 386 F.3d 581, 599-

600 (4th Cir. 2004) (citing Erie R.R. Co. v. Tompkins, 304 U.S.

64, 79 (1938)).     Here, the Court must apply West Virginia law.

Beckley Mech., Inc. v. Erie Ins. & Cas. Co., 374 F. App’x 381,

383 n. 1 (4th Cir. 2010) (unpublished decision) (citing Erie,

304 U.S. 64).

     Under West Virginia law, a prima facie breach of
     contract claim requires the plaintiff to allege four
     elements:   (1) that there is a valid, enforceable
     contract; (2) that the plaintiff has performed under
     the contract; (3) that the defendant has breached or
     violated its duties or obligations under the contract;
     and (4) that the plaintiff has been injured as a
     result.

KBS Preowned Vehicles, LLC v. Reviva, Inc., No. 1:13CV138, 2014

WL 12591890, at *2 (N.D.W. Va. Mar. 26, 2014) (citing Dan Ryan

Builders, Inc. v. Crystal Ridge Dev., Inc., No. 1:09CV161, 2013

WL 5352844, at *11 (N.D.W. Va. Sept. 24, 2013)).


                                       14
Wickland, et al. v.
American Mountaineer Energy,
Inc., et al.                                             Civil Case No. 1:17cv205


     “A valid written instrument which expresses the intent of

the parties in plain and unambiguous language is not subject to

judicial construction or interpretation but will be applied and

enforced according to such intent.”                Syl. Pt. 2, Toppings v.

Rainbow Homes, Inc., 490 S.E.2d 817 (W. Va. 1997) (quoting Syl.

Pt. 1, Cotiga Dev. Co. v. United Fuel Gas Co., 128 S.E.2d 626

(W. Va. 1962)).          “Uncertainties in an intricate and involved

contract should be resolved against the party who prepared it.”

Syl. Pt. 8, Estate of Tawney v. Columbia Nat. Res., LLC, 633

S.E.2d   22    (W.     Va.   2006)    (quoting    Syl.    Pt.   1,   Charlton    v.

Chevrolet Motor Co., 174 S.E. 570 (W. Va. 1934)).

     “The      mere     fact   that     parties    do     not   agree    to     the

construction of a contract does not render it ambiguous.                        The

question as to whether a contract is ambiguous is a question of

law to be determined by the court.”               Syl. Pt. 2, CONSOL Energy,

Inc. v. Hummel, 792 S.E.2d 613 (W. Va. 2016) (quoting Syl. Pt.

1, Berkeley Cty. Pub. Serv. Dist. v. Vitro Corp. of Am., 162

S.E.2d   189     (W.    Va.    1968)).        Ambiguous     language    is    that

“reasonably susceptible of two different meanings or language of

such doubtful meaning that reasonable minds might be uncertain

or disagree as to its meaning.”               Syl. Pt. 5, Jochum v. Waste

Mgmt. of W. Va., Inc., 680 S.E.2d 59 (W. Va. 2009) (quoting Syl.

Pt. 4, Tawney, 633 S.E.2d 22).

                                         15
Wickland, et al. v.
American Mountaineer Energy,
Inc., et al.                                           Civil Case No. 1:17cv205


      To determine the intent of the parties to a contract, a

court must examine the contract “in its entirety.”                  Columbia Gas

Trans. Corp. v. E.I. du Pont de Nemours & Co., 217 S.E.2d 919,

925 (W. Va. 1975).           The contract must be construed to “render

all its provisions consistent and harmonious.”                      Edwin Miller

Investments, L.L.C. v. CGP Dev. Co., Inc., 752 S.E.2d 901, 906-

907 (W. Va. 2013).

                                 IV.   DISCUSSION

      Plaintiffs request summary judgment on all counts of the

complaint [Dkt. Nos. 142; 143].              Plaintiffs insist that AMEI and

Murray     breached    the    Lease    by    failing    to    pay   the     advance

recoupable     production       royalty       since    September      14,     2016;

wrongfully     encumbering       and       collateralizing      the       leasehold

interest;    failing    to    obtain   a     Section   401    Certification     and

Section 404 Permit by September 14, 2016; failing to cooperate

in   the   transfer    and    assignment      of   permits,    licenses,      other

documents, and surface rights; and failing to provide surveys,

maps, reports, drilling logs, and other documents as required

after termination of the Lease [Dkt. Nos. 17; 143].                   Plaintiffs

contend that the breaches of the Lease left them without the

benefit of their bargain and unable to re-lease the premises

[Id.].



                                        16
Wickland, et al. v.
American Mountaineer Energy,
Inc., et al.                                             Civil Case No. 1:17cv205


      While   AMEI     and   Murray    concede         that   AMEI   did       not   pay

Plaintiffs the advance royalty payment on September 14, 2016, or

thereafter, and that they “inadvertently” encumbered the Leased

Premises    without    providing      notice      to    Plaintiffs    and       without

consent, 3 in violation of the Lease, Defendants disagree that the

breaches    resulted    in   injury     to     Plaintiffs      beyond      a    single

minimum royalty payment for 2016.                 AMEI and Murray also agree

that AMEI did not obtain a Section 401 Certification or Section

404 Permit by September 14, 2016 as expressly required by the

Lease, but argue that they took every reasonable step to do so,

stopping their efforts once Plaintiffs notified them of default.

Defendants contest the claim that they have failed to cooperate

in   the   transfer    and   assignment      of    permits,      licenses,       other

documents, and surface rights because the Plaintiffs do not own

the surface rights necessary to mine the leasehold interest.

3
  Defendants admit that “some security interests prohibited by Section 7.6 and
Section 11 of the Assignment were inadvertently recorded against the”
leasehold [Dkt. No. 145 at 17; Exh. 10 at 129-131], but that they have “now
been released, and those releases have been properly recorded” [Id. at 17;
Exh. 1 at 222].    Defendants seem to believe that the wrongful encumbrances
cannot be deemed a contract breach if they were “inadvertent” and are
released.    Whether the recording of wrongful encumbrances or liens was
intentional or inadvertent makes no difference under the language of Lease.
Any pledge, collateralization, or encumbrance without the express prior
written consent of the Plaintiffs violates the Lease. Moreover, the failure
of Plaintiffs to declare default on this ground does not absolve Defendants
of liability or waive Plaintiffs’ claim [Dkt. No. 143-1 at 40-41]. The Court
also notes that Defendants’ inadvertence in publicly recording improper liens
against the Lease Premises occurred thirteen (13) separate times over a
multi-year time frame, including once in 2017 after the Lease was terminated,
and after Defendants’ August 31, 2016 letter advising Plaintiffs that the
project lacks value for the foreseeable future [Dkt. Nos. 143-3 at 130; 143-4
at 5-6].

                                        17
Wickland, et al. v.
American Mountaineer Energy,
Inc., et al.                                              Civil Case No. 1:17cv205


Defendants argue that the Plaintiffs have no ownership interest

in the surface rights above the Leased Premises, and that the

Lease    requires   no    cooperation         by    way    of   the   transfer    or

assignment of those surface rights which are necessary for the

transfer of the mining permits.

A. Breach of Contract

     The proper starting point for resolving this dispute is the

text of the Lease.        The Lease requires that AMEI, as lessee, pay

Plaintiffs, as lessors, an “annual advance recoupable production

royalty”   [Dkt.    No.   143-1     at   27].       These   advance     or   minimum

payments were not intended as a penalty against AMEI, but as

“compensation to Lessors for the delay in receiving” expected

production royalties if lessee timely performed the conditions

of the Lease [Id. at 27-29].               AMEI was to recoup the advance

payments once it began production and owed production royalties

[Id.].     The Lease provided for advance payments to Plaintiffs

for the life of the Lease, from September 14, 2008 to September

14, 2031 [Id.; Dkt. No. 143-7 at 3-4].                The exception to this is

that no advance royalty payment “shall be due when Production

Royalties actually paid in a year equal or exceed the Advance

Recoupable   Royalty      payment    due      for   such    year”     [Id.].     The

parties’ intention as to the required payment of annual advance

recoupable production royalties is unambiguous.

                                         18
Wickland, et al. v.
American Mountaineer Energy,
Inc., et al.                                         Civil Case No. 1:17cv205


     Plaintiffs argue that the remedy for the failure to pay the

advance royalty payment is to put the Plaintiffs in the same

position as if the Lease had been performed [Dkt. Nos. 143 at

13-14; 159 at 2].       Defendants counter by arguing that such an

interpretation of the Lease would serve as an improper penalty

to AMEI and Murray, and that compensatory damages in breach of

contract actions are to be more strictly confined than those in

cases of tort 4 [Dkt. No. 145 at 15-16].             Similar arguments have

been lodged against breach of contract claims that relate to

royalty provisions that also include acceleration clauses.                   See

Lampert v. Tams Mgmt., Inc., et al., No. 5:15CV6746, 2016 WL

9110168 (S.D.W. Va. Mar. 11, 2016).

     Here,    the   parties     negotiated    a     straightforward     advance

recoupable    production      royalty    provision    as   part    of   a   coal

production    lease,   and     AMEI     knowingly    failed   to   honor     the

provision.    Murray agreed to guarantee AMEI’s adherence to and

performance of all terms and conditions of the Lease, including


4
  The text of the Lease seems to contradict Defendants’ position that a so-
called broad interpretation of the annual advance recoupable production
royalty provision would unnecessarily penalize AMEI and Murray. The language
shows that the parties intended for the advance payments to be “recoupable”
and recovered by lessee upon the payment of production royalties to
Plaintiffs [Dkt. No. 143-1 at 27-29].    It further states that if the Lease
terminates for any reason and advance payments have not been recovered by
lessee against production royalties, the advance payments are irrevocably
forfeited by lessee [Id. at 28]. Defendants’ argument that the parties did
not intend for advance royalty payments to extend beyond any single year in
which no production occurred or be retained by Plaintiffs after termination
of the Lease may not be consistent with the parties’ agreement.

                                        19
Wickland, et al. v.
American Mountaineer Energy,
Inc., et al.                                                      Civil Case No. 1:17cv205


the   language       governing       advance        royalty    payments.            The    Court

FINDS that the language is unambiguous, and that AMEI breached

the Lease as to the minimum royalty payment which was reasonably

anticipated to have been paid if the lessee had performed its

obligations.             Any   other     interpretation            of    the   Lease      would

transform the document into a one-sided agreement that could be

unilaterally terminated by AMEI and Murray at any time without

concern for provisions governing advance royalty payments and

production royalties, permitting, construction, and production

deadlines, and lessors’ ownership of the Leased Premises, and

corresponding rights and remedies.                         Such a reading would deny

Plaintiffs the benefit of their bargain when the parties, each a

commercial entity, agreed to this relationship.

         Another     point     conceded      by     AMEI    and    Murray      is   that    the

companies wrongfully encumbered and collateralized the leasehold

interest, in violation of Section 7.6 of the Lease and Section

11 of the Assignment [Dkt. Nos. 145 at 17; 145-10 at 129-130].

However,       Defendants           maintain        that     the        encumbrances       were

unintentional, and released without causing harm to Plaintiffs.

One   of    the    improper      liens    was       filed    in    February     2017,      four

months after the Lease was terminated [Dkt. Nos. 157 at 18; 157-

8   at    18   and    Exh.     B;    157-6     at    130].         Plaintiffs       presented

Defendants        with    a    Memorandum      of    Lease     Termination          by    letter

                                               20
Wickland, et al. v.
American Mountaineer Energy,
Inc., et al.                                                  Civil Case No. 1:17cv205


dated November 3, 2017, and requested that the memorandum be

executed to record in Harrison County, and that all improperly

recorded liens and encumbrances be released [Dkt. No. 157-10].

The   purpose       of    the     Memorandum     of   Lease     Termination        was   to

correct the public record to reflect that AMEI no longer had a

leasehold interest in the Leased Premises that it had pledged to

its and Murray’s lenders [Id.].                   Defendants refused to execute

the Memorandum of Lease Termination [Dkt. No. 157 at 11].

      Based    on    the     record    presented,      the     Court     FINDS    that   no

question of material fact exists as to whether AMEI breached the

Lease by improperly recording liens against the Leased Premises

without    Plaintiffs’          consent.        The   language      of   the     Lease   is

unambiguous.         That the breach may have been inadvertent or that

the liens created have now been released makes no difference for

the purposes of liability.

      AMEI and Murray likewise concede that AMEI did not obtain a

Section 401 Certification or Section 404 Permit by September 14,

2016 as required under the plain language of the Lease [Dkt.

Nos. 143-9      at       15-16;    143-7   at    2;   143-1    at   22].       The   Lease

required      that       lessee     make   applications         for      all     “permits,

licenses and/or approvals required by any governmental authority

to mine, process and market coal on and from the Leased Premises

and to construct and maintain all improvements required for such

                                            21
Wickland, et al. v.
American Mountaineer Energy,
Inc., et al.                                              Civil Case No. 1:17cv205


mining, processing and marketing” by September 14, 2013 [Dkt.

Nos. 143-1 at 22; 143-7 at 2].                 The Lease language also stated

that    lessee    “will     have   received      all    Permits”   on    or   before

September 14, 2016 [Id.].               AMEI’s obligation on this point is

not ambiguous or in dispute.              Accordingly, the Court FINDS that

Defendants breached the Lease by failing to secure a Section 401

Certification and Section 404 Permit by September 14, 2016, as

intended and agreed to by the parties.

       If the Lease is terminated for any reason other than the

exhaustion of all the coal, its language is clear that AMEI, as

lessee, shall promptly deliver to lessor or its designee “all

surveys,    maps,    reports,        drilling     logs,     core   samples,    coal

analyses,   and     every    other      piece   of     information,     document   or

instrument, regardless of the form it is in, related in any way

to this Lease” and/or lessee’s activities and operations under

the Lease or on the Leased Premises [Dkt. No. 143-1 at 31-32].

Here, after the termination of the Lease, Plaintiffs requested

from Defendants all information consistent with this section,

which     was     described        by     one    of      Defendants’      corporate

representatives as a “survivorship provision” that required the

sharing of information after the fact [Dkt. No. 143-3 at 93-95].

The information was not delivered in a prompt manner as intended

by the parties, and became the subject of multiple discovery

                                          22
Wickland, et al. v.
American Mountaineer Energy,
Inc., et al.                                        Civil Case No. 1:17cv205


disputes    during   this     litigation,   long       after   the    Lease     was

terminated on October 4, 2016. 5          Given this current record, the

Court FINDS that AMEI breached the Lease with respect to its

duty to promptly provide plaintiffs with surveys, maps, reports,

drilling logs, and other documents as required after termination

of the Lease.

     As to Plaintiffs’ breach of contract claim, the Court FINDS

that the parties had a valid Lease and that its language is

unambiguous on AMEI’s obligations to 1) pay a minimum royalty by

a date certain; 2) obtain necessary mining and environmental

permits,   licenses,    and    certifications     by    a   date     certain;    3)

abstain    from   wrongfully    pledging    and    encumbering       the   Leased
5
  The same corporate representative, Jason Witt, testified that Defendants
started gathering the information requested by Plaintiffs, which was required
to be promptly provided under the Lease, but that he was not certain the
information gathered was delivered [Dkt. No. 143-3 at 95].     He also stated
that if the information was readily available and in a format easily
transferrable, he would have expected it to be transferred after the Lease
terminated and before litigation [Id. at 94-95]. The Lease terminated on or
about October 4, 2016, and the complaint in this matter was filed on December
1, 2017 [Dkt. Nos. 143-11; 1]. The Court’s Docket reflects that, while the
parties have engaged in discovery in this litigation, multiple disputes as to
the completeness of written discovery responses, proper verification of
written discovery, and scope of Fed. R. Civ. P. 30(b)(6) designations have
occurred, particularly on Defendants’ behalf. Ultimately, Motions to Compel
were pursued by Plaintiffs [Dkt. Nos. 42; 52], and the parties agreed to
resolve the disputes by agreed order [Dkt. No. 59].     The disputes over the
designation of Fed. R. Civ. P. 30(b)(6) witnesses [Dkt. Nos. 126; 131], were
likewise resolved by an agreed order which denied Plaintiffs’ motion for
sanctions but granted Plaintiffs’ request for fees and costs [Dkt. No. 134].
The parties then had a dispute over the bill of costs that was submitted by
Plaintiffs pursuant to the agreed order [Dkt. Nos. 148; 153; 154; and 155],
which was resolved by order on January 1, 2019 [Dkt. No. 161]. Some of these
protracted   discovery   disputes   involved  information   subject    to the
“survivorship provision” of the Lease. Therefore, the record is replete with
examples of Defendants’ failure to comply with their obligation under the
Lease to promptly deliver to Plaintiffs all records and documents related to
the Lease, lessee’s activities and operations, or the Leased Premises.

                                     23
Wickland, et al. v.
American Mountaineer Energy,
Inc., et al.                                              Civil Case No. 1:17cv205


Premises; and 4) promptly deliver to Plaintiffs surveys, maps,

reports, drilling logs, and other documents after termination.

The    Court   further     FINDS    that      there       is   no   evidence      that

Plaintiffs failed to perform their obligations under the Lease,

while Defendant AMEI violated its duties as discussed above.

Therefore,     the    Court    GRANTS   in    part    Plaintiffs’      motion     for

summary judgment [Dkt. No. 142] as to liability on these grounds

for the breach of contract claim.

B. Specific Performance

       In Count Two of the complaint, Plaintiffs assert that, in

addition to the grounds for breach of contract discussed above,

AMEI and Murray breached the Lease by failing to cooperate in

the    transfer      and   assignment        of    permits,     licenses,      other

documents, and surface rights [Dkt. No. 1 at 18-20].                      The Lease

expressly states that if it is terminated or cancelled for any

reason, AMEI agrees “to cooperate in the timely transfer and/or

assignment of any and all permits, licenses, etc. required for

mining or operation to Lessors or to its designated assignee

upon   Lessor’s      request   therefore,     to    the    extent   the    same   are

assignable or transferrable” [Dkt. No. 143-1 at 31].                      Plaintiffs

seek to compel specific performance of the Lease by requiring

Defendants to “transfer sufficient surface rights in duration

and scope to allow for the mining of all mineable coal and the

                                        24
Wickland, et al. v.
American Mountaineer Energy,
Inc., et al.                                                   Civil Case No. 1:17cv205


transfer     of     existing       permits,        licenses,    and    applications           to

Plaintiffs or their designee” [Dkt. Nos. 1 at 19-20].

     After Plaintiffs notified AMEI and Murray that they were

terminating       the      Lease    for   Defendants’          failure         to    cure    the

default, AMEI acknowledged the Lease termination but declined to

cooperate in the transfer of mining permits [Dkt. No. 143-17].

Jason Witt, on behalf of AMEI, stated by letter that a transfer

of the mining permits would not be possible because Plaintiffs

did not      hold    the    necessary     property       rights       to       the   leasehold

estate    [Id.].         Witt      further    advised     that     the         corresponding

WV/NPDES     permits       “would     also    be     non-transferrable               under   the

circumstances”          [Id.].       Plaintiffs         requested          a    “term    sheet

containing the fair sale price of the surface rights, as well

as, alternatively, terms for a lease of the surface rights, or

the form of another proposed legal document” by which Plaintiffs

may obtain the legal right to enter the surface and conduct

mining operations [Dkt. No. 143-16].                     It is not clear from the

record that a meaningful formal response was made to Plaintiffs’

request. 6

6
  AMEI states that it offered to convey or transfer all of its surface rights
to Plaintiffs “in exchange for exactly what AMEI paid for those surface
rights” but that the offer was not accepted [Dkt. No. 158 at 16 n. 17]. As
set forth in the Court’s Order of June 18, 2018, “West Virginia law ‘implies
a covenant of good faith and fair dealing in every contract for purposes of
evaluating a party’s performance of that contract’” [Dkt. No. 38 at 17
(citations omitted)].   With that in mind, the Court notes that Defendants’
“offer” ignores the term “assignment” as it is used in the cooperation

                                              25
Wickland, et al. v.
American Mountaineer Energy,
Inc., et al.                                                   Civil Case No. 1:17cv205


       To effectuate a mining permit transfer, Plaintiffs asked

that     an     AMEI        corporate       representative          sign     a      transfer

application         for     Mining    Permit        U-2004-10      (the     “AMEI    Mining

Permit”) for its submission to WVDEP [Dkt. No. 157 at 19].                             AMEI

agreed to sign the permit transfer application if it included a

statement      that       provides     in    part:         “AMEI    has     disputed    any

obligation to transfer ownership of, or leasehold interests in,

the surface properties to the Lessors, and has stated that it

will object to certain aspects of the proposed operations under

these    mining      permits       that    AMEI     believes      exceeds    the    Lessors

lawful    rights       to    use     the    surface    in    connection       with     their

mineral ownership” [Dkt. No. 145-15 at 16].

       On September 28, 2018, Plaintiffs submitted the AMEI Mining

Permit transfer application on behalf of its designee, Ozias

Energy,       LLC    (“Ozias       Energy”)        [Dkt.    No.    145-14     at    24-25].

Immediately thereafter, on October 1, 2018, AMEI filed a formal

letter of protest to object to the permit transfer application

[Dkt. No. 145-19].            AMEI contends that West Virginia Code § 22-

3-9(a)(9) requires an applicant to support its permit transfer



provision of the Lease. Assignment agreements for surface rights and surface
use agreements are not uncommon instruments for parties to utilize when
access to and the production of mineral rights are in question. A refusal to
negotiate anything other than an outright transfer of ownership seems
contrary to the Lease language that requires AMEI’s cooperation such that the
lessor may continue with mining operations on the Leased Premises when the
Lease is terminated or cancelled.

                                              26
Wickland, et al. v.
American Mountaineer Energy,
Inc., et al.                                                 Civil Case No. 1:17cv205


request with a description of the legal documents upon which the

applicant’s      legal   right      to   enter    and     conduct     surface-mining

operations on the proposed permit area is based and whether that

right is subject of pending court litigation [Id.].                         The letter

of    protest    also    references       the     settled       principle       of     West

Virginia common law that a mineral owner has the right to enter

the overlying surface only to the extent that it is “fairly

necessary”      or   “reasonably     necessary”         to    extract     the    mineral

[Id.].

      AMEI objected to the transfer application by claiming that

Plaintiffs’      proposed    construction         and     use    of   a   preparation

plant,   rail    loadout,     and    other      surface      facilities     associated

with the proposed operations are not “reasonably necessary” to

extract the coal in the permitted underground mining area [Dkt.

No. 145-19]. 7       The protest letter explains that the West Virginia

Surface Coal Mining and Reclamation Act prevents the transfer of

a mining permit “unless the applicant affirmatively demonstrates

that the application is in compliance with all requirements of

that statute and the rules issued under it” [Id.].                         Because an

applicant is required to identify the legal documents upon which

its   right     to   enter   and    conduct      the    proposed      surface        mining


7
  As explained supra, AMEI developed and proposed this very plan in support of
its application for the appropriate permits necessary to commence mining
operations consistent with the Lease.

                                          27
Wickland, et al. v.
American Mountaineer Energy,
Inc., et al.                                             Civil Case No. 1:17cv205


operations     is   based,    and   Plaintiffs        “failed    to    identify         any

legal    instrument    that    grants     it   the     right    to    construct         the

facilities authorized by this mining permit,” AMEI argued that

“the Secretary should deny this permit transfer, for failing to

satisfy the minimum requirements for approval” [Id.].

       Plaintiffs maintain that because AMEI chose to develop a

mine plan and seek mining permits for that plan that require the

permit holder to own certain surface rights, AMEI must transfer

or assign those rights to comply with the Lease obligation to

cooperate in the transfer of permits and permit applications

[Dkt. No. 143 at 25-26].            They argue that AMEI and Murray are

sophisticated       parties    within    the    coal    industry,         and    knew    or

should have known that to effectuate the express language of the

Lease, Plaintiffs would need to be granted rights to the surface

of the Leased Premises to receive the “timely transfer and/or

assignment of any and all permits, licenses, etc. required for

mining    or   operation”       [Id.     at    27].      If     the       language       is

interpreted as argued by Defendants, the cooperation provision

would be illusory and superfluous, and render the purpose of the

Lease    meaningless    because     it    would   prevent       Plaintiff        lessors

from    actively    pursuing    coal     mining   operations         on    the    Leased

Premises after termination or cancellation of the Lease [Id.].



                                         28
Wickland, et al. v.
American Mountaineer Energy,
Inc., et al.                                      Civil Case No. 1:17cv205


       Defendants assert that AMEI has “done everything possible

to fulfill its duty under” the Lease to “‘cooperate’ in the

transfer of permits ‘to the extent the same are assignable or

transferrable’” [Dkt. No. 158 at 9].         Defendants also argue that

“the    AMEI   mining     permit    is    not    ‘transferrable’        to   a

party . . . that    lacks   sufficient    surface    rights,” 8   and   that,

under the Lease, AMEI is “only required to cooperate in the

transfer of permits that are “‘transferrable’” [Dkt. No. 145 at

22].    AMEI and Murray deny that they have affirmatively impeded

the transfer of permits and permit transfer applications, as

alleged by Plaintiffs, and maintain that even if the permits are

not transferred, Plaintiffs will have incurred no damages [Id.

8
  Defendants have made conflicting statements about whether the mining permit
can transfer to Plaintiffs. In a letter to Plaintiffs after termination of
the Lease, AMEI representative Jason Witt advised that the permits are non-
transferrable under West Virginia law because Plaintiffs have no ownership
rights in the surface of the leasehold estate [Dkt. No. 145-17]. In his Fed.
R. Civ. P. 30(b)(6) deposition, Witt testified that the permits in question
can be transferred but “you still have that issue of who owns the surface and
who controls it and what rights will be – I mean what compensation would be
paid for those rights if another party owns them” [Dkt. No. 143-3 at 104–05].
To effectuate a transfer, AMEI’s corporate officer signed a permit transfer
application which was returned to Plaintiffs for submission to the WVDEP on
September 28, 2018 [Dkt. No. 145-14 at 24-25]. Immediately after, on October
1, 2018, AMEI’s counsel in this matter, Christopher Power, filed a formal
letter of protest objecting to the permit transfer, and affirming AMEI’s
position that the permit should not transfer because the designee cannot meet
the minimum requirements for transfer – namely a right to access and use the
surface [Dkt. No. 145-19].     Nevertheless, on March 22, 2019, Defendants
sought a continuance of the bench trial in this matter because AMEI
anticipates the WVDEP’s decision granting the mining permit transfer
application which would, according to Defendants’ motion, render moot
Plaintiffs’ claim for breach from Defendants’ failure to cooperate [Dkt. No.
170]. Based on the evidence presented to date, the Court concludes that the
mining permits at issue are transferrable under West Virginia law, and an
administrative process exists with the relevant state regulatory agencies to
effectuate those transfers.

                                     29
Wickland, et al. v.
American Mountaineer Energy,
Inc., et al.                                                         Civil Case No. 1:17cv205


at 9-10].       At the pre-trial hearing on April 5, 2019, counsel

for    Defendants          argued    AMEI’s         right       to     protest       the     permit

transfers       to     Plaintiffs        and        insisted          that     “[t]here’s         no

obligation to cooperate if the Permit Transfer Application – if

the permit is not transferable.                     There is nothing in that lease

language that prevents AMEI from challenging whether or not the

permit is transferable” [Dkt. No. 193 at 25].

       Plaintiffs assert that Defendants’ “selective reading” of

the    phrase        “to    the     extent        the     same        are     assignable         and

transferrable”         is     contrary       to     the     remainder           of   the        Lease

provisions       and       its     purpose,         as    well        as     West     Virginia’s

principles      of     contract      interpretation             [Dkt.        No.   157     at    21].

They   contend        that       Defendants’        failure          to    cooperate       in    the

transfer of existing permits has prevented them from mitigating

the    losses    incurred          because     of        AMEI    and       Murray’s        material

breaches,       and     further      prevented            them        from    re-leasing         and

developing      the    mineral      reserves         that       are    the    subject       of   the

Lease [Dkt. No. 143 at 8].

       On the record as it is currently developed, the Court FINDS

that the Lease language governing the scope of Defendants’ duty

to cooperate in the transfer of permits and permit applications

is ambiguous.          The parties certainly contemplated the transfer

and/or assignment of “any and all permits, licenses, etc.” that

                                               30
Wickland, et al. v.
American Mountaineer Energy,
Inc., et al.                                           Civil Case No. 1:17cv205


are   “required     for   mining    or    operation    to   Lessors    or   to   its

designated assignee upon Lessors’ request therefore” [Dkt. No.

143-1 at 31].        As determined by the Court in its June 16, 2018

Order, the inclusion of “etc.” following “permits, licenses” is

reasonably susceptible to an interpretation that would include

permit transfer applications if they are required for mining or

operation     on    the   Leased    Premises     [Dkt.      No.   38   at   20-21].

Defendants insist that no Lease provision, statute, regulation

or tenet of common law requires them to transfer the entirety of

their surface rights to Plaintiffs.             While this may be true, the

cooperation        provision   in        the   Lease     also     references      an

“assignment,” and the record is not clear on whether the parties

have discussed something short of a full conveyance of surface

property rights by Defendants. 9

      There also exists an issue of material fact as to whether

the parties intended the qualifying phrase “to the extent the

same are assignable and transferrable” to be as restrictive as

9
  Plaintiffs asked Defendants for a term sheet for the potential transfer
and/or assignment of the surface rights, but it does not appear that terms of
a transaction were meaningfully discussed. Defendants interpret Plaintiffs’
specific performance/failure to cooperate claim as a request for the judicial
condemnation of private property [Dkt. No. 158 at 16]. AMEI maintains that
it offered an outright conveyance or transfer of the surface rights to
Plaintiffs “in exchange for exactly what AMEI paid for those surface rights”
but that it was not accepted [Id. at 16 n. 17]. The Court notes that this
“offer” appears to ignore the “assignment” language in the cooperation
provision of the Lease, which seems contrary to its purpose of requiring
cooperation such that the lessor, on request to the lessee, may continue with
mining operations on the Leased Premises if the Lease with Defendants is
terminated or cancelled.

                                          31
Wickland, et al. v.
American Mountaineer Energy,
Inc., et al.                                                Civil Case No. 1:17cv205


maintained by Defendants.                 If so, it seems the parties would

have intended for Plaintiff lessors to be prevented from mining

the Leased Premises in perpetuity, so long as Defendants owned

the   surface    rights       and    refused      to     negotiate     a    transfer      or

assignment of the same.             On its face, this interpretation seems

to contradict the express Lease language which states that the

parties do not intend to create a perpetual lease nor to convey

a free-hold estate of any kind [Dkt. No. 143-1 at 21].                             However,

the   Court   needs     to    hear     additional        evidence     on    this    issue.

Accordingly, the Court DENIES in part Plaintiffs’ motion for

summary   judgment      [Dkt.       No.    142]   on     whether     AMEI    and    Murray

breached the Lease language that requires the timely transfer or

assignment of “permits, licenses, etc.” that are required for

mining or operation, and whether Plaintiffs may be entitled to

specific performance.

C. Guaranty Claim

      On the record presented, there is no question that Murray

agreed to guarantee AMEI’s performance under the Lease when it

was   executed    on    September         12,    2008    [Dkt.   No.       143-6    at   5].

Defendants       also        concede       that         Murray      “absolutely          and

unconditionally guaranteed the full and complete performance and

payment by AMEI under the Lease and Assignment” [Dkt. No. 143-4

at 5].    They further admit that Murray did not pay the advance

                                            32
Wickland, et al. v.
American Mountaineer Energy,
Inc., et al.                                             Civil Case No. 1:17cv205


royalty payment that AMEI failed to pay Plaintiffs by September

14, 2016 [Id. at 6].            Defendants assert that Murray received a

May 31, 2017 letter from Plaintiffs’ counsel which identified “a

number of different alleged breaches of the Lease by AMEI,” and

“merely included” a statement that the letter “‘shall also serve

as   a   demand    on   Murray     Energy      Corporation       pursuant     to    its

guaranty     obligations    in     paragraph        9   of   the    Assignment      and

Assumption Agreement’” [Dkt. Nos. 145 at 9; 157-28].                          Because

Plaintiffs previously invoked the guaranty obligation in a more

specific manner after AMEI failed to pay the minimum royalty in

2009, Defendants argue that the May 31, 2017 “demand” letter was

insufficient to put Murray on notice of the breach of the Lease

and the action to be taken to fulfill the guaranty obligation

[Id.].

     Plaintiffs counter Defendants’ argument with reference to

Plaintiffs’       demand   letter,      which        specifically      called       for:

Murray   and/or     AMEI   to    pay   the    amounts    due     for   the    Advanced

Recoupable    Production        Royalty;      the    complete      transfer    of   the

permits and licenses on the Leased premises; the release of all

liens and public filings to the Leased Premises; and a mutually-

agreed   written     termination       and/or       settlement     agreement    [Dkt.

Nos. 157 at 31; 157-28].           Defendants’ corporate representative,

Jason Witt, also testified there was no basis for Murray to

                                         33
Wickland, et al. v.
American Mountaineer Energy,
Inc., et al.                                            Civil Case No. 1:17cv205


assert that it was not obligated for the payments and liability

owed by AMEI to Plaintiffs [Dkt. No. 157-6 at 56].                     Regardless,

Murray has not made any payment owed by AMEI, or acknowledged

its obligations to guaranty the performance of AMEI under the

Lease [Dkt. No. 29 at 6].

       The    Court   FINDS   that   no    genuine    issue    of   material   fact

exists as to whether Murray breached the guaranty agreement for

AMEI’s failure to pay Plaintiffs the September 14, 2016 minimum

royalty.      However, the Court further FINDS that the record is in

dispute on the scope and extent of Murray’s guaranty obligation

because the record as to damages attributable to AMEI for breach

of contract has not been established such that judgment as a

matter of law is appropriate.                   For these reasons, the Court

DENIES in part Plaintiffs’ motion for summary judgment [Dkt. No.

142] on liability as to Murray’s guaranty obligation beyond the

minimum royalty AMEI failed to pay Plaintiffs by September 14,

2016.

D. Damages

       Regarding damages for the breach of contract claims alleged

in the complaint, Plaintiffs seek advance or minimum royalty

payments, lost production royalties and permitting expenses, and

a declaration that the previous advance royalty payments made by

AMEI    are   forfeited   [Dkt.      No.    1   at   17-18].    They    also   seek

                                           34
Wickland, et al. v.
American Mountaineer Energy,
Inc., et al.                                               Civil Case No. 1:17cv205


specific     performance      from     AMEI     and       Murray,      including    the

transfer of permits, licenses, pending permit applications, and

necessary surface rights to allow Plaintiffs to mine the Leased

Premises [Id. at 19-20].             Pursuant to the guaranty obligation,

Plaintiffs    ask    that   Murray     be     held    fully      liable   for   AMEI’s

breaches and liabilities [Id. at 21].

      Plaintiffs seek the benefit of their bargain, or remedies

that will put them in the same position as if AMEI and Murray

performed their Lease obligations.                   See Kanawha-Gauley Coal &

Coke Co. v. Pittston Minerals Grp., Inc., No. 2:09-cv-01278,

2011 WL 3022239, at *12 (S.D.W. Va. July 22, 2011).                        Plaintiffs

specifically     request    the   following      damages:           minimum     royalty

payments   from     2016    through    2031;     lost      production      royalties;

costs to obtain permits not yet transferred to Plaintiffs or

obtained by AMEI, including the Section 401 Certification and

Section 404 Permit, and costs necessary to satisfy environmental

mitigation    requirements;       an   order    that       compels     Defendants    to

transfer and/or assign necessary surface rights, mining permits,

and permit applications; and attorneys’ fees and costs resulting

from Defendants’ willful and intentional breach of the Lease,

and   incurred      to   obtain   compliance         by   AMEI    of    its   turnover

obligations under the Lease [Dkt. No. 143 at 19-30].



                                        35
Wickland, et al. v.
American Mountaineer Energy,
Inc., et al.                                                   Civil Case No. 1:17cv205


       Defendants        argue    that    compensatory         damages         in     breach    of

contract actions are to be strictly confined [Dkt. No. 145 at

15-16], and that the damages alleged by Plaintiffs are excessive

and    speculative.           Defendants         challenge       the        availability        of

future      advance      royalties       where      a    lease     is       terminated,        and

dispute that a significant environmental mitigation payment is a

“cost” necessary to obtain a mine permit [Dkt. No. 158 at 3-6].

Defendants further dispute Plaintiffs’ contention that AMEI made

a willful, “conscious decision” to abandon the Lease, and that

they failed to fully cooperate in the transfer of all mining

permits and licenses, or in obtaining a Section 404 permit [Id.

at 7-11].        Likewise, Defendants maintain that the Lease does not

require the transfer or assignment of surface property owned by

AMEI, and that an order of specific performance on this issue

would amount to a judicial condemnation of private property [Id.

at    16-17].          Defendants       assert     that    any        damages       alleged     by

Plaintiffs arose from Plaintiffs’ termination of the Lease and

not    from      any    alleged     breach       by     AMEI     at     the    time     of     the

termination [Id. at 19].

       As described herein, this matter involves a coal production

lease      and   royalties       owed    to   Plaintiff        lessors.          The    Supreme

Court of Appeals of West Virginia has defined a mining royalty

as    “a    payment      to   the   owner      of       minerals       in     place    for     the

                                              36
Wickland, et al. v.
American Mountaineer Energy,
Inc., et al.                                              Civil Case No. 1:17cv205


privilege     of   removing       and    appropriating       the     same,         and     is

ordinarily based on upon the quantity of material produced.”

Bethlehem Steel Corp. v. Shonk Land Co., 288 S.E.2d 139, 150 (W.

Va. 1982) (quoting Koppers Coal Co. v. Alderson, 26 S.E.2d 226

(W. Va. 1943)).        West Virginia courts have routinely enforced

contractual    royalty      provisions         in   the    context    of       the       coal

industry.      Anderson v. Nichols, 359 S.E.2d 117, 120 (W. Va.

1987)   (affirming     award      of    summary      judgment   for       arbitrator’s

award of royalty payment under coal lease); Babcocke Coal & Coke

Co. v. Brackens Creek Coal Land Co., 37 S.E.2d 519, 524 (W. Va.

1946) (enforcing royalty provisions of contract and declining to

rescind the same despite difficulties in performance); Flavelle

v. Red Jacket Consol. Coal & Coke Co., 96 S.E. 600, 605 (W. Va.

1918)   (writing     that   “if    a    lessee      covenants   to    .    .   .     pay    a

definite rental or royalty, in the event he fails to do so and

he is not exonerated therefrom by some other stipulation of the

contract, he will generally be held to a strict performance of

the covenant”); Lawson, et ux. v. Williamson Coal & Coke Co., 57

S.E. 258, 260-261 (W. Va. 1907) (enforcing royalty provision

despite defendant’s failure to commence mining).

     The    Fourth    Circuit     has    adopted      a   similar    approach.             In

Orlandi v. Goodell, 760 F.2d 78, 82 (4th Cir. 1985), the Fourth

Circuit found that a royalty payment was enforceable under the

                                          37
Wickland, et al. v.
American Mountaineer Energy,
Inc., et al.                                           Civil Case No. 1:17cv205


“clear terms of the contract” negotiated by the parties, despite

the defendant’s claim of mutual mistake.                    Orlandi, 760 F.2d at

82.    In reaching this conclusion, the Fourth Circuit relied on

Babcocke Coal, where the West Virginia Supreme Court of Appeals

stated that “it is frequent occurrence in the business world

that a party to a contract finds that its performance is onerous

and unprofitable; nevertheless, good faith and fair dealing call

for performance.”       Id. (quoting Babcocke, 37 S.E.2d at 522).

       In West Virginia, “[c]ontract damages are ordinarily based

on the injured party’s expectation interest and are intended to

give him the benefit of his bargain by awarding him a sum of

money that will, to the extent possible, put him in as good a

position      as   he   would    have   been     in   had    the    contract    been

performed.”        Kanawha-Gauley Coal & Coke Co., 2011 WL 3022239, at

*12 (citing Restatement (Second) of Contracts § 347 (cmt. a)

(1981)).      Thus, West Virginia recognizes that a party injured by

the breach of a contractual obligation may recover compensatory

damages “as may fairly and reasonably be considered as arising

naturally – that is, according to the usual course of things –

from    the    breach    of     the   contract    itself,      or   such   as    may

reasonably be supposed to have been in the contemplation of both

parties at the time they made the contract, as the probable



                                         38
Wickland, et al. v.
American Mountaineer Energy,
Inc., et al.                                                     Civil Case No. 1:17cv205


result of its breach.”                 Kentucky Fried Chicken of Morgantown,

Inc. v. Sellaro, 214 S.E.2d 823, 827 (1975).

     West Virginia courts look to the language of the contract

to   ascertain          whether        damages         are       direct       and         whether

consequential         damages     were    foreseeable          by    the     parties.         See

Desco    Corp.    v.     Harry    W.     Trushel      Const.        Co.,     413    S.E.2d     85

(1991); see       also    Bethlehem       Steel       Corp.,        288    S.E.2d    139,     149

(1982).     Moreover, the Fourth Circuit has held that absent a

specific    contractual           provision          barring        claims         for     future

damages, such prospective damages are recoverable by a plaintiff

in a contract action.              Meineke Car Care Centers, Inc. v. RLB

Holdings, LLC, 423 F. App’x 274, 280 (4th Cir. 2011) (reversing

lower court and holding that prospective royalties are a proper

measure    of    post-termination          damages        in   a     breach     of       contract

case).

     The    Court       has    before     it     extensive          briefing,       voluminous

exhibits,       and    reports     from    the       parties’        respective          industry

experts [Dkt. Nos. 143-19; 143-25].                          As one may expect, the

expert witnesses do not agree on the value of Plaintiffs’ breach

of contract claims or the damages to which Plaintiffs may be

entitled.         Plaintiffs’           expert       witness,         John     C.        Bullock,

estimates       Plaintiffs’       damages       at    between        $21,968,272.36           and

$55,797,141.36         [Dkt.     No.   143-19        at   18].        Defendants’          expert

                                               39
Wickland, et al. v.
American Mountaineer Energy,
Inc., et al.                                                        Civil Case No. 1:17cv205


witness, Stephen G. Capelli, opines that Plaintiffs terminated

the coal lease which ended AMEI’s obligation to pay any minimum

royalty after the termination date [Dkt. 143-25 at 10].                                Capelli

also disputes that Plaintiffs are entitled to the value of lost

coal production if Defendants do not transfer the surface rights

above the Leased Premises, and he characterizes any such claim

as     too    speculative          and       based      on    inappropriately        estimated

reserves       [Id.    at    10-11].              Capelli     also     disagrees      with    the

mineability of Plaintiffs’ reserves [Id. at 12].

       The     Court    FINDS      that       a     genuine    issue     of   material       fact

exists as to the type, scope, and amount of damages Plaintiffs

may    be    entitled       to   as      a   result      of   the    breach     of   contract,

whether the breach was decided as a matter of law, on pending

cross-motions for summary judgment, or as may be established by

a preponderance of the evidence during the bench trial.                                For the

reasons stated, the Court DENIES in part Plaintiffs’ motion for

summary judgment [Dkt. No. 142] on the issue of damages that may

have        resulted        from      Defendants’             breach     of     the     Lease.

Additionally,         and    for      all     the    reasons     set    forth    herein,      the

Court       DENIES    the    entirety         of     Defendants’       motion   for    summary

judgment [Dkt. No. 144].




                                                   40
Wickland, et al. v.
American Mountaineer Energy,
Inc., et al.                                                Civil Case No. 1:17cv205


V.       CONCLUSION

         The Court GRANTS in part and DENIES in part the Plaintiffs’

motion     for   summary      judgment   [Dkt.       No.   142].      Plaintiffs       are

entitled to judgment as a matter of law on liability for the

following breach of contract claims against AMEI:

     •   failing to pay the advance recoupable production royalty

         since September 14, 2016;

     •   wrongfully pledging and encumbering the Leased Premises;

     •   failing to provide surveys, maps, reports, drilling logs,

         and other documents as required after termination of the

         Lease; and

     •   failing to obtain a Section 401 certification and Section

         404 permit by a date certain as required in the Lease.

There remains a genuine issue of material fact as to Plaintiffs’

claim that AMEI breached the Lease by failing to cooperate in

the      transfer       and   assignment        of    permits,     licenses,      other

documents, and surface rights.                  There also remains an issue as

to whether Plaintiffs are entitled to specific performance of

certain      Lease       obligations.           Also,      while   Plaintiffs         have

established that Murray failed to honor its contractual guaranty

obligation       upon    demand   for    AMEI’s       nonpayment      of   the   minimum

royalty     on   September      14,   2016,     the     scope   and    extent    of    the

guaranty obligation remains at issue for the parties to address
                                           41
Wickland, et al. v.
American Mountaineer Energy,
Inc., et al.                                       Civil Case No. 1:17cv205


during     the   bench   trial.      Finally,     there     exists   material

questions of fact as to Plaintiffs’ damages, and judgment of law

cannot be granted.

     The Court DENIES Defendants’ motion for summary judgment

[Dkt. No. 144].

     It is so ORDERED.

     The    Court   directs   the   Clerk   to   transmit   copies   of   this

Memorandum Opinion and Order to counsel of record.

Dated:     April 12, 2019.

                                    /s/ Thomas S. Kleeh
                                    THOMAS S. KLEEH
                                    UNITED STATES DISTRICT JUDGE




                                     42
